DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/223,602 filed 12/18/2018.
Claims 1-20 are pending.
Claims 6 and 14 are rejected under 35 U.S.C. 112(a).
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-8 are rejected under 35 U.S.C. 101.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913), in view of Rajkumar et al. (US Patent Pub 2019/0197396).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913), in view of Rajkumar et al. (US Patent Pub 2019/0197396), further in view of Perronnin et al. (US Patent Pub 2011/0040711).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913), in view of Rajkumar et al. (US Patent Pub 2019/0197396), further in view of Varshney et al. (US Patent Pub 2018/0260750).

Priority
The instant application claims priority to U.S. Provisional Application 60/741,928 filed 10/5/2018.  Therefore, the instant application is examined with an effective filing date of 10/5/2018 unless otherwise noted below.

Information Disclosure Statement
The information disclosure statement filed 12/18/2018 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
Claims 6 and 14 recite the limitation “extend the region of interest further out by the padding distance.”  This limitation is unsupported by the specification.  The specification at para. 0023 expressly states the “padding distance k may not extend past the region of interest”.  Since the limitation expressly requires the region of interest being extended further out by the padding distance, the limitation strictly contradicts what is described by the specification and is therefore unsupported.  For these reasons, claims 6 and 14 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, 9, and 17 recite “the center node” in the last limitation.  There is lack of antecedent basis for this limitation in the claims.  
Claim 2 recites “a center” in line 2.  It is unclear whether this is the same center recited in the base claim or a new center.  Clarification is required.
Claim 4 recites “… repeating steps (a) and (b) in an iterative manner …” in limitation (b).  As recited, the limitation would repeat indefinitely because the “determining a minimum distance…” is performed by repeating steps (a) and (b).  Clarification is required.
Claims 10 and 18 are rejected for the same reason as claim 2.
Claims 12 and 20 are rejected for the same reason as claim 4.
Claims not specifically discussed are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification at paras. 0018 and 0030, describe the components of the system (i.e., the various circuitries) as potentially being purely software embodiments.  For example, para. 0018 states the “circuitry described herein may include hardware, software, middleware, and/or other components for implementing the corresponding features” and para. 0038 states “the system circuitry may include any combination of hardware, software, firmware, or other circuitry.”  A system claim is to be directed to the statutory category of a machine and must require hardware components.  MPEP 2106.034.  Therefore, the components of the system of claims 1-8 may be interpreted software per se, which is non-statutory subject matter.   
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller), in view of Rajkumar et al. (US Patent Pub 2019/0197396) (Rajkumar).
In regards to claim 1, Beller discloses a system comprising:
a.	knowledge graph reception circuitry (Beller at para. 0047) configured to:
i.	receive an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)1;
b.	knowledge graph embedding circuitry (Beller at para. 0047)  configured to:
i.	convert the original knowledge graph to an embedding space (Beller at para. 0020)2;
c.	region identification circuitry (Beller at para. 0047)  configured to:
i.	determine a region of interest within the embedding space (Beller at para. 0020-22)3;
	ii.	determine a gap region within the region of interest (Beller at para. 0023)4;
e.	reconstruction circuitry configured to:
i.	reconstruct relationships of a new node by finding links with existing nodes from the knowledge graph and updating the original knowledge graph by adding the center node and links.  Beller at para. 0029.5
Beller does not expressly disclose computation circuitry configured to determine a location of a center of the gap region within the region of interest.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region.
Rajkumar discloses a system and method for modeling a knowledge graph embedding space for use by robots to learn and discover new entities.  Rajkumar at para. 0074.  Within an embedding space used by the robots, regions of interest correspond to different object types.  When encountering a new object, the robot creates an embedding, which is analyzed by the system to determine what type of object it is.  In doing so, the quality analysis module maps the received embedding (i.e., new entity/object) to a region within the embedding space where the received embedding is closest to the center of (i.e., determine a location of a center of the gap region within the region of interest).  Rajkumar at paras. 0180-1.  Since the received embedding represents an object the robot does not yet know, the space in which the received embedding is mapped to is interpreted as the gap region within a region of interest (i.e., an object type region) within the embedding space.  In determining the center, the quality analysis module calculates and compares the distances between the received embedding and the ideal embedding point, where an ideal embedding point can be determined using any number of methods, including an average of surrounding embedding within the region (i.e., the center).  Rajkumar at paras. 0183-185.
Beller and Rajkumar are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller before the effective filing date of the instant application, by adding the feature of computation circuitry configured to determine a location of a center of the gap region within the region of interest, as disclosed by Rajkumar.  
The motivation for doing so would have been to correctly assess the quality of information of the new embedding/entity (Rajkumar at para. 0174) and to save time and processing effort by automating the process.  Beller at para. 0017.

In regards to claim 2, Beller in view of Rajkumar discloses the system of claim 1, wherein the computation circuitry is configured to:  determine a center for the gap region as a point at which a distance to a closest surrounding node is as large as possible from amongst surrounding nodes.  Rajkumar at para. 0182.6
In regards to claim 3, Beller in view of Rajkumar discloses the system of claim 1, wherein the computation circuitry is configured to determine the location of the center of the gap region by:  solving a min-max optimization problem to identify a node which maximizes the minimum distance between nodes.  Rajkumar at paras. 0160, 0182-185.7
In regards to claim 4, Beller in view of Rajkumar discloses the system of claim 1, wherein the computation circuitry is configured to determine the location of the center of the gap region by:
a.	determining a possible location in the gap region (Beller at para. 0023)8; and
b.	determining a minimum distance between the possible location and each node in the gap region by repeating steps (a) and (b) in an iterative manner to identify a node which maximizes the minimum distance.  Rajkumar at paras. 0160, 0182-185.9
In regards to claim 5, Beller in view of Rajkumar discloses the system of claim 1, wherein the region identification circuitry is configured to determine a plurality of gap regions, and the computation circuitry is configured to determine at least one center for each of the plurality of gap regions.  Beller at para. 0029; Rajkumar at paras. 0160, 0182-185.10
In regards to claim 8, Beller in view of Rajkumar discloses the system of claim 1, wherein the region identification circuitry is further configured to:
a.	receive a user request query (Beller at para. 0021); and
b.	determine the region of interest within the embedding space based on the user request query.  Beller at para. 0021.11

In regards to claim 9, Beller discloses a method comprising:
a.	receiving, by a knowledge graph reception circuitry, an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)12;
b.	converting, by a knowledge graph embedding circuitry, the original knowledge graph to an embedding space (Beller at para. 0020)13;
c.	determining, by a region identification circuitry, a region of interest within the embedding space (Beller at para. 0020-22)14;
d.	determining, by the region identification circuitry, a gap region within the region of interest (Beller at para. 0023)15;
f.	enhancing, by a reconstruction circuitry, the original knowledge graph into an updated knowledge graph by adding the center node with found relationships.  Beller at para. 0029.16
Beller does not expressly disclose determining, by a computation circuitry, a location of a center of the gap region within the region of interest.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region.
Rajkumar discloses a system and method for modeling a knowledge graph embedding space for use by robots to learn and discover new entities.  Rajkumar at para. 0074.  Within an embedding space used by the robots, regions of interest correspond to different object types.  When encountering a new object, the robot creates an embedding, which is analyzed by the system to determine what type of object it is.  In doing so, the quality analysis module maps the received embedding (i.e., new entity/object) to a region within the embedding space where the received embedding is closest to the center of (i.e., determine a location of a center of the gap region within the region of interest).  Rajkumar at paras. 0180-1.  Since the received embedding represents an object the robot does not yet know, the space in which the received embedding is mapped to is interpreted as the gap region within a region of interest (i.e., an object type region) within the embedding space.  In determining the center, the quality analysis module calculates and compares the distances between the received embedding and the ideal embedding point, where an ideal embedding point can be determined using any number of methods, including an average of surrounding embedding within the region (i.e., the center).  Rajkumar at paras. 0183-185.
Beller and Rajkumar are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller before the effective filing date of the instant application, by adding the feature of determining, by a computation circuitry, a location of a center of the gap region within the region of interest, as disclosed by Rajkumar.  
The motivation for doing so would have been to correctly assess the quality of information of the new embedding/entity (Rajkumar at para. 0174) and to save time and processing effort by automating the process.  Beller at para. 0017.

Claims 10-13 and 16 are essentially the same as claims 2-5 and 8, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

In regards to claim 17, Beller discloses a product comprising:
a.	a machine-readable medium, other than a transitory signal (Beller at para. 0045); and
b.	instructions stored on the machine-readable medium (Beller at para. 0049), the instructions configured to, when executed, cause processing circuitry to:
i.	receive an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)17;
ii.	convert the original knowledge graph to an embedding space (Beller at para. 0020)18;
iii.	determine a region of interest within the embedding space (Beller at para. 0020-22)19;
	iv.	determine a gap region within the region of interest (Beller at para. 0023)20;
	vi.	reconstruct the center node by finding links with existing nodes form the original knowledge graph and updating the original knowledge graph by adding the center node and links.  Beller at para. 0029.21
Beller does not expressly disclose processing circuitry is further configured to determine a location of a center of the gap region within the region of interest.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region.
Rajkumar discloses a system and method for modeling a knowledge graph embedding space for use by robots to learn and discover new entities.  Rajkumar at para. 0074.  Within an embedding space used by the robots, regions of interest correspond to different object types.  When encountering a new object, the robot creates an embedding, which is analyzed by the system to determine what type of object it is.  In doing so, the quality analysis module maps the received embedding (i.e., new entity/object) to a region within the embedding space where the received embedding is closest to the center of (i.e., determine a location of a center of the gap region within the region of interest).  Rajkumar at paras. 0180-1.  Since the received embedding represents an object the robot does not yet know, the space in which the received embedding is mapped to is interpreted as the gap region within a region of interest (i.e., an object type region) within the embedding space.  In determining the center, the quality analysis module calculates and compares the distances between the received embedding and the ideal embedding point, where an ideal embedding point can be determined using any number of methods, including an average of surrounding embedding within the region (i.e., the center).  Rajkumar at paras. 0183-185.
Beller and Rajkumar are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller before the effective filing date of the instant application, by adding the feature of processing circuitry is further configured to determine a location of a center of the gap region within the region of interest, as disclosed by Rajkumar.  
The motivation for doing so would have been to correctly assess the quality of information of the new embedding/entity (Rajkumar at para. 0174) and to save time and processing effort by automating the process.  Beller at para. 0017.

Claims 18-20 are essentially the same as claims 2-4, respectively, in the form of a product.  Therefore, they are rejected for the same reasons.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller), in view of Rajkumar et al. (US Patent Pub 2019/0197396) (Rajkumar), further in view of Perronnin et al. (US Patent Pub 2011/0040711) (Perronnin).
In regards to claim 6, Beller in view of Rajkumar discloses the system of claim 1, but does not expressly disclose further comprising:
a.	data padding circuitry configured to:
	i.	receive a padding distance; and
	ii.	extend the region of interest further out by the padding distance.
Perronnin discloses a system and method of comparing vectors (i.e., embeddings) using linear classifiers.  Dot products (i.e., vector distances) are calculated for the embeddings within an original space and optionally, the space may be increased to achieve better accuracy of classification.  Perronnin at para. 0065.  While Beller in view of Rajkumar does not expressly disclose a padding distance and extending a region by the padding distance, Rajkumar does disclose a threshold region within which an embedding is identified to ensure it is categorized correctly.  Rajkumar at paras. 0193-95. 
Beller, Rajkumar, and Perronnin are analogous art because they are all directed to the same field of endeavor of embeddings within a space.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Rajkumar before the effective filing date of the instant application by adding the features of data padding circuitry configured to receive a padding distance and extend the region of interest further out by the padding distance, as disclosed by Perronnin. 
The motivation for doing so would have been to achieve better accuracy.  Perronnin at para. 0065.  As discussed above, Rajkumar discloses a threshold region.  Using Perronnin, one of ordinary skill in the art could extend that threshold region to more efficiently categorize objects.  

Claim 14 is essentially the same as claim 6 in the form of a method.  Therefore, it is rejected for the same reasons.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller), in view of Rajkumar et al. (US Patent Pub 2019/0197396) (Rajkumar), further in view of Varshney et al. (US Patent Pub 2018/0260750) (Varshney).
In regards to claim 7, Beller in view of Rajkumar discloses the system of claim 1, but does not expressly disclose wherein the computation circuitry is configured to:  generate the center node to include a new composition including a set of existing ingredients from the original knowledge graph, wherein the new composition comprises a new combination of ingredients that are optimized using a link prediction approach that selects links with highest probabilities.  
Varshney discloses a system and method for association based product design utilizing a structure comprising components (i.e., nodes) and relationships between components (i.e., links).  Vasrhney at para. 0034.  Varshey further discloses designing a new product, such as a recipe where the ingredients or combination of ingredients (i.e., composition) are derived from stored recipes (i.e., existing ingredients from the original knowledge graph).  The new recipe is designed and chosen with optimal combinations to improve efficiency, interestingness and increased confidence and strength (i.e., link prediction approach that selects links with highest probabilities).  Varshney at paras. 0034, 0036, 0041-42.
Beller, Rajkumar, and Varshney are analogous art because they are all directed to the same field of endeavor of improving information networks/knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Rajkumar before the effective filing date of the instant application by adding the features of wherein the computation circuitry is configured to:  generate the center node to include a new composition including a set of existing ingredients from the original knowledge graph, wherein the new composition comprises a new combination of ingredients that are optimized using a link prediction approach that selects links with highest probabilities, as disclosed by Varshney.
The motivation for doing so would have been to determine optimal conditions and elevate the new product in interestingness, confidence, and other measures.  Varshney at para. 0042.

Claim 15 is essentially the same as claim 7, in the form of a method, and is rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Grau et al. (US Patent 6,067,093) discloses a system and method for organizing objects of a network map.
Damle (US Patent Pub 2004/0093328) discloses a system and method for automated semantic knowledge graph analysis.
Srinivasan et al. (US Patent Pub 2009/0012842) discloses a system and method for automatic ontology population.
Yang et al. (US Patent Pub 2010/0121792) discloses a system and method for directed graph embedding.
Cai et al. (US Patent Pub 2010/0211927) discloses a system and method for web design pattern modeling utilizing token patterns and embedding knowledge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        2 The knowledge graph is converted into a structure comprising RDF triples, each triple representing an embedding.  The entire structure of RDF triples represents the embedding space.
        3 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        4 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        5 A new entity and its relations with existing nodes are added to the existing knowledge graph.
        6 The ideal embedding point (i.e., center for the gap region) can be determined as the average of various embeddings within the region.  This is interpreted to mean that the center is the largest distance possible from amongst surrounding embeddings (i.e., nodes).
        7 A threshold is utilized to determine whether a quality assessment of an ideal embedding (i.e., center point location of the gap region) is the best possible point to ensure an accurate and high quality addition to the embedding space.  As such, vector distances must be within a predetermined threshold (i.e., maximizes the minimum distance between nodes).
        8 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        9 A threshold is utilized to determine whether a quality assessment of an ideal embedding (i.e., center point location of the gap region) is the best possible point to ensure an accurate and high quality addition to the embedding space.  As such, vector distances must be within a predetermined threshold (i.e., maximizes the minimum distance between nodes).
        10 As discussed with reference to the rejection of other claims, Beller discloses determining gap regions and Rajkumar discloses determining a center of the gap regions.  This process is repeated to identify additional gaps within the knowledge base (i.e., plurality of gap regions) to add entities to the knowledge graph (i.e., at least one center for each of the plurality of gap regions).
        11 Based on a received question (i.e., received user query) a region of the knowledge graph is determined to determine an answer or to determine there is missing information (i.e., a gap region).
        12 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        13 The knowledge graph is converted into a structure comprising RDF triples, each triple representing an embedding.  The entire structure of RDF triples represents the embedding space.
        14 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        15 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        16 A new entity and its relations with existing nodes are added to the existing knowledge graph.
        17 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        18 The knowledge graph is converted into a structure comprising RDF triples, each triple representing an embedding.  The entire structure of RDF triples represents the embedding space.
        19 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        20 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        21 A new entity and its relations with existing nodes are added to the existing knowledge graph.